Judgment unanimously modified in accordance with the memorandum herein and as modified affirmed, without costs. Memorandum: The trial court correctly determined that plaintiff was not entitled to a judgment declaring in its favor but erroneously dismissed the complaint. It should have granted a declaration declaring the rights of the parties, i.e., declared that payments of money collected under section 554 of the Insurance Law have been properly made to the treasurer of defendant Exempt Volunteer Firemen’s Association pursuant to chapter 432 of the Laws *1088of 1917. (Lumbermen’s Mut. Cas. Co., v. Brown, 27 A D 2d 696; Hoffman v. City of Syracuse, 2 A D 2d 653, mod. 2 N Y 2d 484.) Appeal from judgment of Genesee Trial Term dismissing complaint in action to pay money under Insurance Law, § 554.) Present — Del Vecchio, J. P., Witmer, Gabrielli and Henry, JJ.